Title: To Thomas Jefferson from J. Osborn, 20 July 1806
From: Osborn, J.
To: Jefferson, Thomas


                        
                            N York 20 July 1806.
                        
                        The publishers of Walker’s dictionary presume to solicit the honor of your Subscription. The influence of
                            your example will do much to promote the success of the work; & at the same time that your patronage will essentially
                            serve the interests of the publishers, you will have the satisfaction,
                            also, of advancing the literature of the country.
                        
                            J. Osborn
                            
                            In behalf of the Publishers.
                        
                    